DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 10/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New Matter (by Amendment)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims have been amended to recite “wherein the composition displays greater initial solubility of zinc ions relative to an otherwise identical composition wherein the zinc oxide in (c) is replaced with a greater amount of soluble zinc salt.”   The phrase constitutes new matter insofar as it was not supported by the disclosure as originally filed.
Specifically, there is no support for “an otherwise identical composition”.  The otherwise identical composition would be identical to the composition recited in claim 20 and there are no comparisons provided in the specification identical to every embodiment represented by the composition recited in claim 20.  
The instant Specification tests a single embodiment for initial solubility of zinc ions, i.e. Formula A (see Specification at p. 23) comprising specific elements at specific concentrations.  The composition of claim 20 is not commensurate in scope with Formula A.
Formula A differs from the composition of claim 20 quite substantially.  For instance, Formula A comprises 10% demineralized water, while the composition of claim 20 does not comprise water. The composition of claim 20 differs also from Formula A insofar as claim 20 recites ranges for all of the recited elements, and makes optional elements such as xanthan gum, polyvinyl pyrrolidone, carboxymethyl cellulose, silica, sodium lauryl sulfate, and cocamidopropyl betaine.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fruge et al., (US 2012/0207686) in view of Haught et al., (US 2010/0278991).  This rejection also applies to newly added claims 22-24.
Fruge et al. teaches an efficacious combination of “stannous, fluoride, and zinc  ions in combination with a polyphosphate in a low water single phase system that has efficacious delivery of water-unstable actives and/or actives that are reactive with respect to each other in a single phase” (p. 1, para. [0010]).  The dentifrice compositions of Fruge et al. have “a total water content of less than about 10% based on the weight of the composition”.
Suitable zinc ions sources also include zinc tartrate, a zinc salt of an organic acid, and zinc oxide (p. 3,para. [0036]). Here, it would have been obvious to use zinc oxide as the zinc ion source given its plain enumeration in the prior art.

 Effective amounts of zinc and stannous ions are taught to be “from at least about 1000 ppm metal ion, preferably about 2,000 pm to about 15,000 ppm” (p. 5, para. [0071]), which is sufficient to address the claimed zinc oxide concentration of from 0.1-5% by weight.  
The compositions of Fruge et al. also comprise a buffer system “believed to reduce or eliminate precipitation of insoluble tin compounds.  While not intending on being bound by any theory of operation, the inventors believe that an aqueous buffer system, e.g. a citrate buffer system, which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]).
	Fruge et al. teaches, “The buffer system may comprise from 1 to 5 wt% of the composition” (p. 3, para. [0038]).
	The compositions are taught to be applied to the tooth surfaces for “whitening, breath freshening, caries prevention, pain relief, gum health, tartar control, erosion control, etc.” (p. 8, para. [0095]), as per claims 20-21.
Fruge et al. teaches as specific embodiment comprising 6% water (orally acceptable vehicle), 0.6% citric acid (buffering system ), 3% trisodium citrate, 2% zinc citrate (source of zinc ions), 0.454% stannous fluoride (source of fluoride ions/source of stannous ions), 7% propylene glycol, 3.0% sodium tripolyphosphate, 2.0% tetrasodium pyrophosphate (inorganic polyphosphate), 0.7% sodium CMC (modified cellulose), 28.846% Glycerin (humectant), Zeodent 115 (silica/abrasive), 1.5% sodium lauryl sulfate (p. 9, Example 1, Formula A).  
Formula B of Table 1 additionally comprises polyplasdone XL-10 (polyvinylpyrrolidone), and xanthan gum, as per claim 17.
The compositions may comprise multiple polyphosphate compositions insofar as it teaches “at least one polyphosphate salt” (p. 3, para. [0032]), wherein the at least one polyphosphate “may comprise from 1 to 10 wt.% of the composition”. 

 However, the prior art does not teach where the polyphosphate is sodium acid pyrophosphate. 

Haught et al. teaches oral care compositions comprising “sodium acid pyrophosphate” as a suitable source of pyrophosphate along with tetrasodium pyrophosphate (see p. 6, para. [0059]).  The sodium acid pyrophosphate of Haught et al. is utilized as an antitartar agent.

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add sodium acid pyrophosphate as a source of polyphosphate and/or an antitartar agent to the compositions of Fruge based on its suitability for its intended use, as taught by Haught et al.
It is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  Here, the "wherein" clauses of claims 20-24 simply expresses the intended result of a process step positively recited.
Previous
2) Claims 20, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Fruge et al., (US 2012/0207686). This rejection also applies to newly added claims 22-24.
Fruge et al. teaches an efficacious combination of “stannous, fluoride, and zinc  ions in combination with a polyphosphate in a low water single phase system that has efficacious delivery of water-unstable actives and/or actives that are reactive with respect to each other in a single phase” (p. 1, para. [0010]).  The dentifrice compositions of Fruge et al. have “a total water content of less than about 10% based on the weight of the composition”.
Suitable zinc ions sources also include zinc tartrate, a zinc salt of an organic acid and zinc oxide (p. 3,para. [0036]). 
 Effective amounts of zinc and stannous ions are taught to be “from at least about 1000 ppm metal ion, preferably about 2,000 pm to about 15,000 ppm” (p. 5, para. [0071]), which is sufficient to address the claimed zinc oxide concentration of from 0.9% to 1.1% by weight.  
The compositions of Fruge et al. also comprise a buffer system “believed to reduce or eliminate precipitation of insoluble tin compounds.  While not intending on being bound by any theory of operation, the inventors believe that an aqueous buffer system, e.g. a citrate buffer system, which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]).
	Fruge et al. teaches, “The buffer system may comprise from 1 to 5 wt% of the composition” (p. 3, para. [0038]).
	The compositions are taught to be applied to the tooth surfaces for “whitening, breath freshening, caries prevention, pain relief, gum health, tartar control, erosion control, etc.” (p. 8, para. [0095]), as per claims 20-21.
Fruge et al. teaches as specific embodiment comprising 6% water (orally acceptable vehicle), 0.6% citric acid (buffering system ), 3% trisodium citrate, 2% zinc citrate (source of zinc ions), 0.454% stannous fluoride (source of fluoride ions/source of stannous ions), 7% propylene glycol, 3.0% sodium tripolyphosphate, 2.0% tetrasodium pyrophosphate (inorganic polyphosphate), 0.7% sodium CMC (modified cellulose), 28.846% Glycerin (humectant), Zeodent 115 (silica/abrasive), 1.5% sodium lauryl sulfate (p. 9, Example 1, Formula A).  
Formula B of Table 1 additionally comprises polyplasdone XL-10 (polyvinylpyrrolidone), and xanthan gum, as per claim17.
This embodiment is not anticipatory insofar as zinc oxide is not the preferred source of zinc ions; however, Fruge et al. teaches zinc oxide, an insoluble source of zinc ions, as a suitable source of zinc ions for the compositions (see p. 3, para. [0036]).
It would have been obvious to use zinc oxide as the zinc ion source given its plain enumeration in the prior art.
Claim 20 has been amended to recite “0-5 wt% Sodium acid pyrophosphate”.  Since the concentration of sodium acid pyrophosphate can be zero (0), it reads as an optional component.  The claims remain rejected where sodium acid pyrophosphate is 0% insofar as Fruge et al. does not teach sodium acid pyrophosphate.
It is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  Here, the "wherein" clauses of claims 20-24 simply expresses the intended result of a process step positively recited.


2) Claims 20, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al., (US 2007/0053849) in view of Fruge et al., (US 2012/0207686). This rejection also applies to newly added claims 22-24.
Doyle et al. teaches oral care compositions and methods “for effective treatment and prevention of bacteria-mediated diseases and conditions in the oral cavity and for modulating host reaction to bacterial pathogens present in the oral cavity and to the toxins, endotoxins, inflammatory cytokines and mediators released by or prompted by these pathogens” (clms. 20-21)(Abstract).
	Doyle et al. teaches a specific embodiment of a single phase (clm. 16) dentifrice comprising stannous chloride (source of stannous ions), 5% zinc oxide (insoluble source of zinc ions), sodium fluoride (source of fluoride ions), sodium gluconate, sorbitol, hydroxyethyl cellulose, 1.2% Na CMC, carrageenan, 20% silica abrasive, titanium dioxide, 4% SLS (surfactant), NaOH, and water (~20%) (p. 16-17, para. [0143], Example IIC).  
The compositions of Doyle et al. further comprise stannous compounds for their anti-bacterial properties (p. 2, para. [0015]), e.g. SnF2 (stannous fluoride) (p. 11, para. [0095]); “water (from about 2% to about 45%)” (p. 10, para. [0092]); chelating agents such as “citric acid”, “preferably from about 1.0% to about 2.5%”; citric acid and sodium citrate (aka trisodium citrate) are also taught to be present as a buffering agent “preferably from about 1.5% to about 3” (p. 13, para. [0115]), as per claims 1, 11 and 17; a zinc salt of an organic acid (clm. 6) insofar as it teaches zinc carbonate (p. 16, Example IIA); pyrophosphate, e.g. tetrasodium pyrophosphate, “Disodium dihydrogen pyrophosphate (Na2H2P2O7)” a.k.a. sodium acid  pyrophosphate, as per claim 20 (p. 11, para. [0101]); polyvinyl pyrrolidone (p. 12, para. [0106]); humectants selected from glycerin, polyethylene glycol, propylene glycol, which may be present from 0% to 70%of the composition (p. 13, para. [0120]); xanthan gum, (p. 13, para 0116]); cocamidopropyl betaine, (p. 14 para. [0129]); silica (p. 12, para. [0111]); tripolyphosphate (p. 11, para. [0101]).
The prior art further teaches a concentration range of “from about 0.01% to about 20% by weight” for the antibacterial agent (p. 9, para. [0072]), where antibacterial agents include zinc oxide (see Table II at p. 8).

Accordingly, it would have been obvious for the compositions to comprise an orally acceptable vehicle, a source of fluoride, a source of stannous ions, zinc oxide in an amount of from 0.9% to 1.1% by weight, 0.5-4% by weight citric acid, and less than 15% by weight of water.

Fruge et al. provides motivation for limiting the amount of water to less than 15%.

Fruge et al. teaches, “water will generally comprise less than about 10%” so that the “[p]olyphosphate and actives such as fluoride and stannous are not dissolved”, but “may be dissolved in the present compositions in other low polar solvents . . . In either case, the actives remain stable in the compositions during storage” (p. 4, para. [0048]).
Additionally, Fruge et al. teaches adding a buffer system “to reduce or eliminate precipitation of insoluble tin compounds.  While not intending on being bound by any theory of operation, the inventors believe that an aqueous buffer system, e.g. a citrate buffer system, which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]). Polyphosphates include sodium tripolyphosphate (p. 9, Example 1, Formula A).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a total water content of less than 15% by weight for the compositions of Doyle, since Doyle teaches a concentration for water of about 2% to about 45%, and Fruge teaches a low water system (10% or less) for stabilizing actives during storage.
It is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  Here, the "wherein" clauses of claims 20-24 simply expresses the intended result of a process step positively recited.

3) Claims 20, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al., (WO 94/14407) in view of Fruge et al., (US 2012/0207686). This rejection also applies to newly added claims 22-24.
Montgomery et al. teaches “compositions for treating or preventing dental plaque, calculus and gingivitis [clms. 20-21], or malodor of the oral cavity, comprising (a) (i) a source of a safe and effective amount of zinc ions; (ii) a source of citrate ions; and (iii) on or more anticalculus agents selected from the group consisting of pyrophosphate, phosphonate, diphosphonate and pharmaceutically-acceptable linear condensed polyphosphates” (Abstract).
Montgomery discovered, “By carefully formulating zinc and pyrophosphate-containing compositions, applicants have surprisingly found that the level of zinc in an oral composition ca be increased, thus increasing the corresponding anticalculus effect” (p. 2, lines 23-26).
Montgomery et al. teaches a specific embodiment comprising 21.17% sorbitol (humectant), 2% PEG-6, 0.34% citric acid, 2.42% sodium citrate (buffering system), 0.81% zinc oxide, 12.71% tetrapotassium pyrophosphate, 3.32% sodium acid pyrophosphate, 3.19% tetrasodium pyrophosphate, 0.24% sodium fluoride (source of fluoride ions), 0.46% sodium saccharin, 0.5% titanium dioxide, 22% silica (abrasive), 9% glycerin (humectant), 1% carboxymethylcelluose, 4% sodium lauryl sulfate (surfactant), 1.1% flavor, q.w water (14.74%) (orally acceptable vehicle) (p. 14-15, Example II).
The amount of citric acid can be modified to fall within the claimed range insofar as Montgomery teaches specific embodiments comprising 0.69%, 0.51%, 1.03, and 1.46% citric acid (see Examples I, and III-VI at p. 14). 
The amount of zinc oxide may be adjusted to fall within the claimed range insofar as Montgomery et al. teaches a range of “from about 0.005 to about 5%” for zinc (p. 4, lines 31-36).
The compositions are also taught to include polyvinylpyrrolidone and a gum, as per claim 12 (see p. 9 line 34 “natural gums” and p. 1, line 4 “polyvinylpyrrolidone”); propylene glycol and glycerin from “about 2% to about 55%” (p. 10, lines 20-27).
The reference teaches “Sodium Tripolyphosphate” as a suitable source of polyphosphate (see p. 17, Examples XII-XVI).

The prior art is not anticipatory insofar as it does not require a source of stannous ions.
Fruge et al. teaches an efficacious combination of “stannous, fluoride, and zinc  ions in combination with a polyphosphate in a low water single phase system that has efficacious delivery of water-unstable actives and/or actives that are reactive with respect to each other in a single phase” (p. 1, para. [0010]).  
Stannous fluoride, taught therein as a suitable source of stannous ions (p. 3, para. [0036]), which may be present form “about 0.1% to about 5%” (p. 5, para. [0067]) “are known to be effective anti-microbial agent” as well as “provide anti-gingivitis and anti-plaque benefits” and “reduce sensitivity” (p. 1, para. [0002]).
  Fruge et al. teaches,”a citrate buffer system which may be employed as a premix for the stannous salt to chelate the stannous ions, can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphate in a low water dentifrice composition” (p. 3, para. [0039]).
Fruge et al. also provides motivation for limiting the amount of water within the claimed range insofar as it teaches, “water will generally comprise less than about 10%” so that the “[p]olyphosphate and actives such as fluoride and stannous are not dissolved”, but “may be dissolved in the present compositions in other low polar solvents . . . In either case, the actives remain stable in the compositions during storage” (p. 4, para. [0048]). Polyphosphates include sodium tripolyphosphate (p. 9, Example 1, Formula A).


It would have been obvious to a person having ordinary skill in the art at the time of applicants filing to add a source of stannous ions to the compositions of Montgomery et al. for the advantage of its anti-microbial, anti-gingivitis , anti-plaque and reduction of sensitivity benefits, as taught by Fruge et al. The artisan would have reasonably expected success with the addition since the compositions of Montgomery et al. necessarily include a citrate buffer system as taught in Fruge et al.
It is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  Here, the "wherein" clauses of claims 20-24 simply expresses the intended result of a process step positively recited.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Yu et al. US 2009/0142282 and Day et al. US 2006/0099152.  
1) Yu et al. is pertinent for teaching zinc containing dentifrice compositions having a buffer system (abstract), wherein the compositions comprise one or more slightly soluble zinc compounds such as zinc oxide (col. 2, line 19). The buffering agent of Yu et al. is one “that produces a significantly and unexpectedly enhanced bioavailability of zinc” (col. 1, lines 64-67).  
“Bioavailability is the amount of zinc ion present in a dentifrice slurry after 60 seconds of mixing” (col. 8, lines 12-15). 
Yu et al. teaches, “Suitable buffers for use in this invention include citric acid-sodium citrate . . . in amounts up to about 1% w/w, preferably from about 0.05 to about 0.75%” (col. 3, lines 1-9).  
Additionally, Yu et al. provides a showing where the buffer system delivered approximately 30% more zinc than the comparative example even though it had the same amount of zinc (Id. Table 2 and lines 35-46).


2) Day et al. is pertinent for teaching “insoluble materials such as zinc oxide can provide soluble zinc salts if used in conjunction with other soluble materials, such as zinc oxide/sodium citrate combination described in WO 94/14407” (p. 1, para. [0009]).
 
Response to Arguments
	Applicant postulates, “The Examiner has not shown that the compositions of the cited art possess the unexpected zinc ion solubility properties recited in the present claims” (p. 4).
	The Examiner disagrees.
	In this regard the Board, in their decision filed 04/20/2022, clearly stated, “We do not find the unexpected results argument persuasive. . . . Mere use of the word “[s]urprising” in the Specification without more, however, does not provide adequate evidence that the ‘greater’ solubility was surprising to one of ordinary skill in the art” (p. 9, 2nd paragraph).
	Furthermore, the Board stated, “Second, Appellant provides no evidence that the results shown (i.e., formulas with ‘greater’ solublity) are different in kind from what was already known in the prior art” (p. 10, 2nd paragraph).  And, “Third, we find the evidence of ‘greater’ solubility in the Specification insufficient to establish non-obviousness, when weighed with the strong prima facie case of obviousness.  Even if there were some showing of unexpected results (and we are not persuaded that sufficient evidence establishes unexpected results, as discussed above), the limited showing here would be insufficient to overcome the strong showing of obviousness in this case” [emphasis added] (Id. at 3rd paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612